IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dennis P. Kissane, Rita Martin, Suzanne:
Devore, Andrea Tiglio, Andrew Tiglio,  :
Howard I. Roe, David C. Scares, Pat Bauer,
                                       :
Tracy Palmieri, Shawn Corrello, Joyce  :
Wahlah, Angela Bidlack, Barbara B.     :
Gordon, Robert B. Gordon, Lance Crow,  :
David Eisenreich, and Kenneth Spear,   :
                    Appellants         :
                                       :
    v.                                 :
                                       :
Town Council of the Town of McCandless :
                                       :
    v.                                 :
                                       :
Wal-Mart Real Estate Business Trust    :           No. 314 C.D. 2015


                                    ORDER


            NOW, March 31, 2016, having considered appellants’ application for

reargument and appellees’ answers in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge